DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of the shell and core polymers and functional groups in the reply filed on 8-11-2021 is acknowledged.
It is noted that while the applicants stated that there will be no serious burden to examine all species together, the applicants did not traverse the election of species requirement.
Claims  3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of functional groups, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “said latex” in claim 21 lacks expressed antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6, 252,004 to Blankenship et al., (hereinafter (“Blankenship”).	
Blankenship discloses voided latex particles comprising a core, and intermediate shell and an outer shell.  See the entire document.
The core disclosed by Blankenship comprises a hydrophilic component such as (col 1, In 65 to col 2, In 5 - core consists of hydrophilic monoethylenically unsaturated monomer).  The core comprises a polymer 
The intermediate shell comprises, as polymerized units, one or hydrophilic monoetheylenically unsaturated monomer, one or more nonionic monoethylenicaally unsaturated monomer.  See, for example, Blankenship teaching a process in which the particles comprise a first intermediate layer comprising a copolymer of methacrylic acid, styrene, and methyl methacrylate (col 2, In 31-32; col 4, In 31-34; col 10, In 25-48; col 3, In 29-40, illustrative examples).  Further, the monomers used for the intermediate stage can be the same hydrophilic monoethylenically unsaturated monomers and the nonionic monoethylenically unsaturated monomers that is used for the core. In an example, methacrylic acid and methyl methacrylate were used in the core. 
More than one intermediate stages are also contemplated by the reference as the Blankenship referenced discloses a multistage process that  further comprising a second intermediate layer comprising copolymerized methyl methacrylate and styrene (col 2, In 31-32; col 4, In 31-34; col 10, In 25-48; col 3, In 29-40).  More intermediate stages are also 
The outer shell comprises a polymer such as styrene inherently exhibiting  a Tg of at least 60C (col 4, In 35-41).  The shell can be up to 100% of at least one nonionic monoethylenically unsaturated monomer. Example includes styrene, which has a Tg of 100C).  The reference further states that nonionic monoethylenically unsaturated monomers suitable for the core are suitable for the outer shell  (col. 4, lines 39-41).  As monoethylenically unsaturated monomers suitable for the core the Blankenship referenced discloses monomers such as hydroxypropyl (meth)acrylate, which inherently contain hydroxyl functionality  thus rendering the shell to bear  such functional group.
The reference further expressly discloses that the particles are suitable for use in coating compositions, (col. 10, lines 14-23). 
The invention as claimed, therefore, is fully within the purview of  the Blankenship reference and choosing specific monomers from expressly . 
Claims 1-2, 6-15 and 17-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US US PGPub 2016/0289489 to Betremieux  et al., (hereinafter (“Betremieux”).	
Betremieux discloses voided latex particles comprising a core, and intermediate shell and an outer shell.  See the entire document.
The core disclosed by Betremieux is obtained by polymerization of M 1 monomer compositions and comprises a hydrophilic component such as  MA (illustrative examples).  The core comprises a polymer seed P0 comprising methyl methacrylate as per illustrative examples. 
The intermediate shell comprises, as polymerized units, one or hydrophilic monoetheylenically unsaturated monomer, one or more nonionic monoethylenicaally unsaturated monomer.  See, for example, illustrative example starting from [0113].
The outer shell comprises a polymer with a Tg of at least 60C ([0017]).  The shell can be up to 100% of at least one nonionic monoethylenically unsaturated monomer. See illustrative examples.   As monoethylenically unsaturated monomers suitable for the core the 
The shell polymer P3 is obtained from M3 monomer mixtures that necessarily comprise an unsaturated monomer bearing a functional group, including groups such as phosphate, amine, e[oxy, etc.  See claim 7, illustrative examples.  Thus, the shell of the particles necessarily bears the claimed functional groups. 
The reference further expressly discloses that the particles are suitable for use in coating compositions, ([0088]). 
The invention as claimed, therefore, is fully within the purview of  the Blankenship reference and choosing specific monomers from expressly disclosed suitable monomers (bearing, for example, functional groups) would have been obvious with reasonable expectation of success. 
Allowable Subject Matter
Claims 19-20 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set 
As discussed above, the prior art of record teaches the claimed voided particles bearing functional groups in the outer shell.
Moreover, Betremieux further teaches addition of various polymers that may react with the functional groups of the voided particles.  However, the prior art of record does not disclose coating that comprise additional latex , especially particles bearing functional groups interacting with the functional groups of the claimed voided particles.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765